Per Curiam.
All the questions of any moment involved in this appeal have already been frequently passed upon by this court, and it is not necessary now to rediscuss them. Upon an examination of the evidence in respect to the amount of damages awarded, no injustice to the defendants appears to have been done. The theory which is attempted to be asserted, that the defendants are entitled to be credited witli benefits, has been heretofore sufficiently discussed, so as not to need further elaboration. The judgment should be affirmed, with costs.